FILED
                            NOT FOR PUBLICATION                             FEB 17 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50104

               Plaintiff - Appellee,             D.C. No. 3:09-cr-03412-GT

  v.
                                                 MEMORANDUM *
BERNARDO MARTINEZ-OCAMPO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                    Gordon Thompson, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Bernardo Martinez-Ocampo appeals from the 57-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Martinez-Ocampo contends that the district court procedurally erred in

imposing his low-end Guideline sentence and that the sentence is substantively

unreasonable. The record reflects that the district court did not procedurally err,

see United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc), and

that, under the totality of the circumstances, the sentence at the bottom of the

guidelines range is substantively reasonable. See Gall v. United States, 552 U.S.

38, 51 (2007); see also Carty, 520 F.3d at 993.

      AFFIRMED.




                                           2                                       10-50104